Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 1 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 2 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 3 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 4 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 5 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 6 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 7 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 8 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 9 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 10 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 11 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 12 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 13 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 14 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 15 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 16 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 17 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 18 of 19
Case 18-28055   Doc 37   Filed 01/21/20 Entered 01/21/20 11:36:04   Desc Main
                          Document     Page 19 of 19
